Calhoon, J.,
delivered, the opinion of the court.
The case was proceeded with without regard to the technical structure of the declaration. There is an agreed bill of exceptions showing that appellee’s testator, after the construction of the road, had conveyed to appellant a right of way along Levee street in front'of the property, which conveyance concludes in these words: “I do hereby release the said [the railroad company] from any and all damages, whether past, present, or future, for the construction and operation of its tracks along said street in front of said property.” This conveyance the court refused to admit in evidence, and this refusal is the whole case, because it is admitted that the railroad company raised the grade of the whole street about three feet above that at the date of the deed, and that this raise in the grade of Levee street in the city of Vicksburg caused the damage. The deed releases all damages arising out of the “construction and operation of its tracks.” At that date the road had been constructed and was in operation, and the contract cannot be interpreted to mean, in the use of the word “future,” that grades of the street might be elevated, so as to flood the property, without complaint. This would be an unreasonable construction.

Affirmed.